      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 1 of 35


1                       UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
2                            SOUTHERN DIVISION

3    KEITH SETH, et al.,         :   Civil Action No.

4              Plaintiffs,       :   PX-20-1028

5         v.                     :

6    MARY LOU MCDONOUGH,         : Greenbelt, Maryland
7              Defendant.        : Tuesday, June 16, 2020
8    __________________________/     9:07 A.M.

9                 TRANSCRIPT OF THE TELEPHONE CONFERENCE
                     BEFORE THE HONORABLE PAULA XINIS
10                      UNITED STATES DISTRICT JUDGE

11   APPEARANCES:
     FOR THE PLAINTIFF:       EDWARD HENDERSON WILLIAMS II, Esquire
12                            CADENE RUSSELL BROOKS, Esquire
                              Wilmer Hale
13                            1875 Pennsylvania Avenue, NW
                              Washington, D.C. 20006
14                            202-663-6487
                              and
15                            KATHERINE CHAMBLEE-RYAN, Esquire
                              RYAN DOWNER, Esquire
16                            Civil Rights Corps
                              1601 Connecticut Avenue, Suite 800
17                            Washington, D.C. 20009
                              610-931-7715
18
     FOR THE DEFENDANT:       SHELLEY LYNN JOHNSON, Esquire
19                            ANN ELIZABETH KOSHY, Esquire
                              Prince Georges County Office of Law
20                            Wayne K. Curry Adminstration Building
                              1301 McCormick Drive, Suite 4100
21                            Largo, Maryland 20774
                              301-952-5225
22
     Also present:            WILLIAM LUNSFORD, Esquire
23

24   OFFICIAL COURT REPORTER: LINDA C. MARSHALL,(301) 344-3229
             COMPUTER-AIDED TRANSCRIPTION OF STENOTYPE NOTES
25
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 2 of 35


1                             P-R-O-C-E-E-D-I-N-G-S

2              THE DEPUTY CLERK:    The matter now pending before the

3    court Civil Action Number 20-CV-1058, Seth, et al. versus

4    McDonough comes before the Court for recorded call.

5              Please, counsel, identify yourselves for the record.

6              MR. WILLIAMS:    Ed Williams for plaintiffs, Your Honor.

7              MS. CHAMBLEE-RYAN:    Katie Chamblee-Ryan for the

8    plaintiffs, Your Honor.

9              MR. DOWNER:    Ryan Downer for the plaintiffs.

10             MS. BROOKS:    Cadene Russell Brooks for the plaintiffs.

11             THE COURT:    Anyone else?

12             MS. JOHNSON:    Yes, Shelly Johnson on behalf of the

13   defendant.

14             THE COURT:    Anyone else on behalf of the defendant?

15             MR. LUNSFORD:    Good morning.   This is Bill Lunsford.

16   We have submitted an application to appear pro hac in the

17   matter.   It's not been granted, but I still wanted to announce

18   myself.

19             THE COURT:    Okay, great.    Thank you, Mr. Lunsford.

20   And we'll be getting to those shortly.     I can't imagine there

21   will be a problem.

22             MR. LUNSFORD:    Thank you.

23             THE COURT:    No problem.

24             Anyone else on the line for the defendant?

25             MS. KOSHY:    Ann Koshy on behalf of the defendants.
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 3 of 35


1                THE COURT:   All right.   And for anyone else who is

2    joining us as a spectator, the rules of road if you were in

3    court applies to this call.      So, this call is officially

4    transcribed by our court reporter, Ms. Marshall, who is with us.

5                Ms. Marshall, if you cannot hear us at any point,

6    please let me know.

7                That means, everyone, that there should be no

8    independent recording of this proceeding of any kind.        And if it

9    is independently recorded, it's a violation of my Court Order

10   and you can be held in contempt.      So, all devices off.

11               Similarly, if we were in court, I would be hearing

12   from the parties through counsel, only by designated counsel.

13   No one else would be permitted to interrupt unless they were

14   invited by the Court.

15               So the same goes for anybody who is on the line now, I

16   don't anticipate any interruptions, but we would deal with it

17   just as we would in court, which in this case means electronic

18   ejection.   And with that I ask anyone who is on the line and not

19   speaking, please mute your phone.     It will just reduce

20   background noise and make it easier for us to talk.

21               Who will speak on behalf of the plaintiff?

22               MR. WILLIAMS:   This is Ed Williams.   Myself and, I

23   believe, Ms. Chamblee-Ryan may speak for the plaintiffs, Your

24   Honor.

25               THE COURT:   Okay.   And for the defendant?
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 4 of 35


1                MS. JOHNSON:   Shelly Johnson, Your Honor.

2                THE COURT:   Okay.   All right, great.

3                Okay.   Counsel, you had asked for this call, I think,

4    to clear up some confusion regarding what we're going to do on

5    the 21st, which is the hearing.     As far as I can tell, the

6    defendant has complied with the Court Order in that the

7    defendant has submitted by the milestone deadline so far the

8    reports that I ordered.

9                At the same time, the parties requested and worked

10   collaboratively to come up with an expedited discovery schedule

11   so that in advance of Monday, the 22nd, if there was additional

12   evidence that either party wished to submit in support of your

13   respective positions, you have an opportunity to conduct some

14   quick down and dirty discovery.

15               Now, there's been questions about whether I'm going to

16   hold a, quote-unquote, evidentiary hearing.      I will say this and

17   may not have been clear in my Order.     Your five-page letter

18   pleadings which are due the day, the Friday before the hearing,

19   you may submit exhibits and the five-page limit is exclusive of

20   exhibits.   So, feel free in your exchange of discovery to

21   support by way of the evidence you've obtained any position you

22   wish to take.

23               I do not anticipate on that Monday calling witnesses.

24   I don't think we have, frankly, the time or the bandwidth to do

25   it, nor is it really -- I haven't seen a compelling need for it
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 5 of 35


1    given what I've read in the responses.

2                Now, there may be additional evidence that you both

3    want me to consider, but we're not going to need to hold an

4    evidentiary hearing on that Monday.     And, of course, this is

5    pending what I read in your submissions and what we discuss on

6    that Monday.

7                Front and center in that hearing will be the propriety

8    of extending or amending the Temporary Restraining Order.         So, I

9    don't anticipate -- as you all know, the calls, the memorandum,

10   opinion and order was really to understand what -- and to make

11   sure the plaintiffs understood as well what the detention

12   centers' plan was.   Plan was going forward to deal with the

13   presence of Covid in the facility.

14               And, secondly, what is the presence of Covid in the

15   facility?   The submissions have answered those questions and

16   will continue to do so up until the follow-up hearing.       So, I

17   don't see any need for an evidentiary hearing.

18               That also leads to, well then, what -- what do you

19   make of the joint request to extend discovery beyond the

20   June 22nd hearing date.    And I took the parties' lead on that.

21   You jointly requested additional time once we communicated

22   regarding the 22nd not necessarily being an evidentiary hearing.

23   And the way that I have seen your efforts in discovery is that

24   there is a larger case going on and the defendant has answered

25   the complaint.
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 6 of 35


1              So, even if this round of jointly requested discovery

2    continues, it will all be with an eye toward resolution on the

3    merits.   That's how I see the 22nd and I also recognize there's

4    a pending Motion for Miscellaneous Relief on Depositions and

5    I'll get to that in a moment.

6              But let me turn to the parties on the state of affairs

7    with regard to the 22nd.    Let me first start with the plaintiff.

8    Any questions or concerns?

9              MR. WILLIAMS:    Your Honor, no particular concerns.     I

10   think that one of the challenges, I think, that the parties can

11   meet and confer, and plaintiffs, I'll speak for us, have had is

12   trying to understand if the next step in the litigation is some

13   type of preliminary injunction as this is a TRO, or if the next

14   step would be more akin to the -- the more traditional process

15   of litigation.   So that potentially, a Motion for Summary

16   Judgment followed by a potential trial, followed by a decision

17   on a permanent injunction, I think we're just trying to figure

18   out what path we're on.

19             THE COURT:   Well, I think that's partly in your hands

20   and maybe you will need -- you'll be able to figure out how you

21   want to proceed in that regard after Monday, because my options

22   will be to extend the TRO, to convert to -- I guess, convert it

23   into a preliminary injunction.    I haven't really been --

24             No one has requested that yet.     You might.    And then

25   we'll have to figure out what next steps are.      But, frankly,
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 7 of 35


1    that's not -- no one has asked me to make a call on that.

2               You may also decide in your further meet and confer

3    that the next step should be to request that I enter a

4    traditional scheduling order as we would if there wasn't a call

5    for immediate injunctive relief, so that, you have milestone

6    deadlines to work toward in terms of discovery or dispositive

7    motions.   So, the traditional scheduling order would have all of

8    your deadlines for expert and fact discovery, and then a

9    deadline for summary judgment.

10              And so, you all may want to talk about that in advance

11   of Monday.   Do you wish for me to put a schedule like that in

12   place and I certainly can.    I would have to at some point the

13   complaint has been answered, and I can do that as early as

14   Monday.

15              Does that help you figure out next steps on the

16   plaintiff side?

17              MR. WILLIAMS:   Yes, Your Honor.    I think that's

18   actually very helpful, in fact.     I think, we didn't want to

19   infringe on the Court's kind of direction as, you know, we were

20   trying to make sure we're in step with the Court's position as

21   the case has begun, but I think it's very helpful for us to

22   think about how we might move forward.

23              THE COURT:   Okay, all right.   Any other questions or

24   concerns for the plaintiff?

25              MR. WILLIAMS:   Nothing on this particular issue,
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 8 of 35


1    Your Honor.

2                THE COURT:   Okay.   And I guess when you do also speak

3    about next steps, you know, having this guidance with defendant,

4    you need to think through any motion for class certification.

5    Are you -- is the defendant contemplating challenging a

6    class-wide analysis of this?     And if so, how do you fold that

7    piece of this into the case?     You know, are we going right to

8    merits based discovery or is there some need for a class-based

9    discovery before we get to merits.

10               Personally, I don't know if I see the need for that,

11   but I don't want to prejudge it.     I just want to put it on your

12   radar screen that, you know, when the case began I tabled any

13   motion for class certification.      And so, at some point you all

14   may wish to have a scheduling order that looks different than

15   the traditional scheduling order, because we need to bake in

16   class certification.

17               So, with that, let me turn to the defendant.

18               Ms. Johnson or Ms. Koshy.

19               MS. JOHNSON:   Thank you, Your Honor.    I just want to

20   make sure I'm clear and I think I am.     You know, the scope of

21   discovery that we are supposed to be engaging in now is just to

22   help you determine whether or not the TRO should be extended or

23   modified.   So, it's very limited in scope, am I correct,

24   Your Honor?

25               THE COURT:   Well, it is and it isn't.    You all asked
      Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 9 of 35


1    for some discovery.   I don't see any point, if you've got a

2    witness in the chair and that person has additional information

3    that may guide the merits and you all wish to come to some

4    agreement that the person may be examined even beyond the scope

5    of my order, I'm not going to stand in the way of that.

6              You know, you've answered the complaint, so discovery

7    is -- that's the next step.    But I've left it largely to you all

8    to craft how you meted this first round of discovery.       Have you

9    all, Ms. Johnson, have you all discussed that whether, you know,

10   when you proposed the Joint Motion for Expedited Discovery,

11   which I granted, that this was really with objective of getting

12   some quick discovery in advance of the next hearing.

13             MS. JOHNSON:    Yes, we did do that and I think it's one

14   of the reasons why we asked for this call is because there

15   wasn't really a complete agreement between the parties as to the

16   scope of discovery.   I'm thinking or the defense is thinking

17   based on what you said at the last hearing in asking us to

18   create a scheduling order for you that you wanted expedited

19   discovery for the purposes of this hearing coming up on Monday

20   in our five-page letter.

21             So, because of the tight time frame, I thought or the

22   defense thought that the discovery would be proportional to the

23   time we have.   Since we have very limited time, discovery would

24   be limited.   However, we have had issues with things that are

25   gone far beyond what we believe you need to make that decision
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 10 of 35


1    on Monday.

2               And you know, with depositions, for example, we got

3    notice that some of the depositions may be as long as seven

4    hours.   And so, with only having a couple of days to do

5    depositions, one deposition lasting seven hours, at this time

6    frame, it stretches all the resources, especially of our

7    defendant who is, you know, I'm sure you understand is on --

8    they have limited personnel there to promote safety and so we

9    are straining them.     And so, we were trying to come to some type

10   of agreement or I was pushing for an agreement that deposition

11   hours would be limited.

12              Now, I understand that what you said about a witness

13   on the stand and it would be -- and questioning can go beyond

14   that, go towards actually the merits of the case.

15              THE COURT:   Well, I would suggest this, Ms. Johnson.

16   I'm not -- let me say this:    I'm not suggesting you do it that

17   way unless you come to an agreement, because we don't have a

18   full scheduling order in place.    And so, if one side or the

19   other is feeling pinched because of the tight timeline in the

20   TRO, it's not for me to say, now you must deal with all merits

21   for this particular witness.    So, I'm sorry if I was unclear.

22   That was a mere suggestion, if you come to it by agreement.

23              You are correct, the objective of this quick discovery

24   is to make sure in advance of Monday both sides have the

25   opportunity to present for me any additional evidence in support
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 11 of 35


1    of extending, modifying or terminating the Restraining Order.

2              So is there a -- other than the miscellaneous, the

3    Motion for Miscellaneous Relief at ECF-103, which we'll discuss,

4    is there anything else in particular, Ms. Johnson, that you wish

5    for me to try to resolve?   And again, I know we're all time

6    tight and I have a hard stop today.     So, if there's something

7    you can put on the table quickly, and I can hear from the

8    plaintiffs and help you all resolve, I'm happy to do it.

9              MS. JOHNSON:    Sure.   One of the issues that we have

10   been having is that one of the questions that we had in

11   discovery was requesting information or medical files that are a

12   combination of a lot of information about each and every inmate

13   in the jail.   So, what that would require us to do is go through

14   500 and some odd files and compile all that information into an

15   answer within a couple of days.

16             Our compromise was that, if anything, we would give

17   them the information regarding the plaintiffs, so that is a much

18   smaller number.   And based on their complaint and I know we

19   haven't dealt with the class action issue, but those -- if

20   the -- if there was evidence to support their claim, it should

21   be -- they should be able to find it within their plaintiffs.

22             So, that's one of the major issues with regard to the

23   written discovery.   And I know that you're going to address the

24   deposition in a minute.

25             THE COURT:   Okay.   So, written interrogatories and
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 12 of 35


1    RPDs were propounded on you when?

2               MS. JOHNSON:    Annie, can you tell her the date real

3    quickly?   I'm sorry, I'm at a lost.

4               MS. KOSHY:   June 10th.

5               THE COURT:   I'm sorry?

6               MS. JOHNSON:    It was last Friday, I believe, the 10th.

7               MR. WILLIAMS:   June 5th, Your Honor, is when all

8    discovery --

9               THE COURT:   All right.   And there are 500 and -- 525

10   detainees.   It's not practical to imagine that defendants can

11   fully respond to all 500, if that's -- or 500 plus if that's the

12   request of the plaintiff in advance of the hearing.

13              Have you all made efforts to narrow the scope of that,

14   whether it is named plaintiffs plus, you know, sample --

15              Any conversations in that regard, Mr. Williams?

16              MR. WILLIAMS:   Yes, Your Honor.   So, we did have a

17   conversation about it.     Our understanding is that the defendants

18   have taken the position that because the class is not certified,

19   we're not entitled to any information outside of the plaintiffs

20   and John Does.

21              We told them in an email, I believe, after our meet

22   and confer that we remain open to good-faith negotiations,

23   including a sample, but that limiting it -- names to Jane and

24   John Does would be insufficient for the purpose of --

25              THE COURT:   Let me ask this, Mr. Williams.    The
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 13 of 35


1    purpose of John Does from the opening complaint was 27

2    detainees, correct?

3                MR. WILLIAMS:   I don't have the exact number in front

4    of me.

5                MS. KOSHY:   No, Your Honor, that would include the

6    declarants.    The plaintiffs, the individuals didn't request the

7    medical files or for them to search the medical files of every

8    individual in the jail.     We request information, such as the

9    medical files of people on the medically held list, but we still

10   don't have the updated list of who those individuals are, the

11   individuals in the medical pod who tested positive for COVID and

12   things of that nature, and we expressed willingness to move even

13   beyond that.    But no, the -- it was not offered to give over the

14   medical files of the declarant.

15               One problem that we've had is that we've been seeking

16   to negotiate a protective order with defendant's counsel for the

17   purpose of aiding discovery, but have not gotten a response from

18   that.    So that's been a bit of a hold up as well.

19               THE COURT:   Well, and I hear you and you all need to

20   make some reasonable efforts on that so we can get a protective

21   order in place because, obviously, sensitive information in both

22   directions will be changed.

23               Putting that to the side, though, here is my bottom

24   line to you.    It's not going to be practical, I think, to

25   imagine that in three days the defendants are going to be able
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 14 of 35


1    to reasonably respond to the plaintiff's request as stated.       I

2    can certainly envision doing something in the middle where while

3    eight may be insufficient, the plaintiffs' request is too broad.

4              And I would urge you all to work toward a healthy

5    median.   The high risk issue is, as I understand, one of the

6    defendants' responses and I would imagine it's going to be one

7    of the things we talk about on Monday, is their position is it's

8    hard to figure out how to classify based on the order that I

9    issued and based on the CDC guidelines, because the CDC

10   qualifies the class of higher risks as folks who have

11   uncontrolled comorbidities, although the science is emerging

12   that controlled or uncontrolled, folks with comorbidity have a

13   far higher rate of bad outcomes because of COVID.

14             So, I'm not at all yet persuaded that that's a fair

15   criticism, but I do wish for you all to keep working toward

16   identifying the higher risk detainees and educating me as to

17   what the plan is for those detainees going forward.

18             Your request in a perfect world would be great to get,

19   but I just don't see how practically when the detention center

20   is still working with you all to figure out what the proper

21   classification is, there's been dispute about whether it should

22   be those enrolled in the chronic clinic, care clinic or can

23   plaintiffs independently submit evidence that would put in the

24   inclusion criteria folks who are not in the chronic care clinic.

25             You know, you're dealing with difficult stuff and in
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 15 of 35


1    three days, I just don't see it practical for defendants to make

2    that kind of disclosure, especially when discovery was purported

3    on June 5th, which is not an unreasonable deadline, but it

4    should have been 30 days between the propounding of the

5    discovery and the -- you know, and the hearing itself.

6              So, the scheduling -- the scheduling order that I put

7    in place was with the great hope that you all would work

8    together to do this surgically and that sounds like it's not

9    happening.

10             What you would like for me to know?     Is that

11   Mr. Williams?

12             MR. WILLIAMS:   Yes, Your Honor, this is Mr. Williams.

13             I think one of the challenges plaintiff had in

14   propounding discovery was the concern that we would -- if we did

15   not make request with, kind of, the local rules limitations on

16   the number of request, that we would eventually block out some

17   discovery later in the litigation.    And I think that was an

18   animating concern.

19             And if that's not going to be the case under

20   traditional discovery schedule, should we reach that point in

21   the litigation, I think it's much easier for us to be more

22   surgical if we are not concerned that this discovery is the only

23   discovery we will get in the case.

24             THE COURT:   Okay.   This discovery is not the only

25   discovery you will get in this case, so -- but that is, so you
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 16 of 35


1    know, because it's my practice and I think it's consistent with

2    the rules that we'll get through this TRO phase, the emergent

3    phase.   I will enter a regular scheduling order that will govern

4    the life of the case.

5               In that there will be an opportunity for both sides to

6    be heard on how to modify your discovery, to augment or to

7    change what's given to you under the rules.     I ought in

8    fairness, not to penalize either side at this point, in terms of

9    the merits based discovery.

10              So, in other words, if you combine five

11   interrogatories now, I am not going to say later, your

12   interrogatories is minus five.    Now, that said, it all has to be

13   proportionate, it all has to be within reason.     If I get the

14   sense based on the evidence that either side is using discovery

15   as a tool to bury the other, then I will pull you back and I

16   will cut you off, but -- and I understand, you know, you cover

17   the waterfront to protect your clients now, but it is not my

18   intention that you will be -- for being surgical now, that you

19   would be penalized, especially since the defendant has raised

20   a -- they're working in good faith and they're - they just can't

21   practically comply given the restraint of the current times.

22              And this goes for both sides.    So, defendant if you're

23   thinking -- if you're propounding discovery and you're thinking

24   I'm taking the -- you better cover the water for an approach

25   now.   I'm not, and we will revisit a scheduling order for the
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 17 of 35


1    merits once we get through this emergent phase.

2               Does that make sense to the plaintiff?

3               MR. WILLIAMS:   Yes, Your Honor.     That's particularly

4    helpful.

5               THE COURT:   Okay.   And, Ms. Johnson, with that

6    guidance, does that assist you in going back to the drawing

7    board with the plaintiff that you all can exchange some quick

8    surgical discovery and will not be prejudiced or penalized later

9    as long as everyone is working in good faith.

10              MS. JOHNSON:    Yes, I understand.   Thank you very much

11   Your Honor.

12              THE COURT:   Okay, great.   Thank you.

13              Anything else for defendants before I move on to the

14   motion that's before me?

15              MR. WILLIAMS:   Your Honor, I guess there's just one

16   question about the protective order that Ms. Chamblee-Ryan

17   brought up.   As you mentioned, we've been in good faith trying

18   to negotiate that in the last two weeks.      And I wonder if this

19   is a point where we should put it on the Court's docket for the

20   Court to resolve or how would the court like us to deal with it?

21              THE COURT:   Let me ask you just again, real quick and

22   in a nutshell, what's the dispute?     I have -- the Court has in

23   the local rules in the appendix a model protective order.         In

24   99 percent of the case, it drives the bus.      Maybe there is some

25   tinkering around the edges, but it's there to avoid this very
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 18 of 35


1    like meta battle about protective orders.

2              Can you give me the essence of what the dispute is

3    between the parties on this.

4              MR. WILLIAMS:   Unfortunately, I think I have to yield

5    to the defendant.    My understanding is, we actually haven't

6    gotten a response of any kind on the protective order, so I'm

7    not sure what the dispute is, Your Honor.

8              THE COURT:   All right.   Then there may not be one.

9              Ms. Johnson, Ms. Koshy.

10             MS. JOHNSON:    I can simply say that with everything

11   that's been going on and trying to comply with discovery, I

12   overlooked that because I really don't remember.      So, I can say

13   this, is that it's one topic that we can address when we meet

14   and confer, and hammer that out.    It's now on top of my list.

15             I apologize for not responding.     I try to be

16   responsive, but we have been getting emails about a whole bunch

17   of different issues from plaintiffs and everything else.          And

18   so, I apologize.    I simply overlooked --

19             THE COURT:   Well, that's fine, Ms. Johnson.      That just

20   explains why the plaintiffs haven't heard.     It's on the top of

21   the pile now, so let's get that done.     And if you need me, then

22   we'll talk about it, but I really hope you won't because as a

23   court, we've hopefully done the heavy lifting by giving you a

24   model protective order.

25             Okay.    Anything else before we move on to 103?
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 19 of 35


1              MS. KOSHY:   Your Honor, this is Ann Koshy.     I

2    apologize.   So in regards to that protective order issue, when I

3    was reviewing it -- and like I said, like Ms. Johnson said,

4    there was a flurry of discovery and a lot of email, and so a lot

5    to keep track of.

6              But I think the concern, at least when I was reviewing

7    the protective order, was something that the Court brought up

8    earlier in terms of a class certification.     Because there was no

9    class certification yet, entering into the protective order,

10   that would allow access to everyone's health record.      It didn't

11   seem appropriate at that juncture, especially in light of the

12   fact that defense believes that scope of discovery at this point

13   was really just to determine the scope of compliance with

14   purposes of the June 22nd.

15             THE COURT:   Let me say this:    That kind of slicing of

16   the onion is not persuasive to me, because even -- one, it is --

17   the issues in my view, you can convince me later that I'm wrong,

18   but in my view are capable of class-wide determination and I'm

19   not alone on that.

20             But two, even if it were a mass action, the practices

21   of the detention center are relevant and that can be

22   demonstrated by way of the files for the detainees who are not

23   part of a mass action.   So whether it's a class or a mass, it

24   may very well be relevant.

25             I'm not seeing, in any event, why the protective order
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 20 of 35


1    looks that much different, frankly, because again, there is a

2    template.   The template is designed for whatever the discovery

3    is.   It governs the confidentiality and mechanism by which you

4    will preserve confidentiality.      So, whether it's two plaintiffs

5    or 200 plaintiffs, I don't see why that matters.

6                So, with that guidance, I really hope you're able to

7    put in place a framework by which you all can exchange discovery

8    as limited or as broad as it might be in a way that protects the

9    confidentiality of things like health information.

10               Is that helpful, Ms. Koshy?

11               MS. KOSHY:   Yes, Your Honor, except I guess my

12   confusion is it's my understanding that there is no Monell claim

13   in this action.

14               THE COURT:   Okay.   Well, there is a pretty robust

15   complaint that allows for amendment, if the plaintiffs choose.

16   I mean, I don't have it in front of me to say whether the Monell

17   bell has been rung.      I think the plaintiffs probably have

18   something to say about that.     But in any event, I go back to my

19   original point, whether the merits provide for Monell or not,

20   the confidentiality order or the request for one is a construct

21   that lays over whatever the claim is.     Whether its one plaintiff

22   against one defendant, or a Monell claim that is far-reaching.

23   In other words, it doesn't matter.

24               So, I'm still not clear as to why you all can't --

25   excepting that you may fight vigorously against a Monell claim,
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 21 of 35


1    what does that have to do with entering a protective order?

2              MS. KOSHY:   I understand your concerns, Your Honor,

3    and we will review the Protective Order again, and then meet and

4    confer with plaintiff's counsel.

5              THE COURT:   Okay.   All right, great.

6              Anything else?

7              MS. CHAMBLEE-RYAN:    Your Honor, this is Katie

8    Chamblee-Ryan for the plaintiff.    Just to clarify, the

9    Protective Order doesn't take position on the scope of

10   discovery.   It's just to provide protection for HIPPA and

11   confidential information.

12             THE COURT:   That is correct.    So we're rolling in the

13   same direction, whether it's one plaintiff with one claim or a

14   thousand patients with a thousand claims, it is a construct by

15   which parties exchange private, sensitive information.      That's

16   it.

17             It also helps the Court because once you exchange that

18   information, if you need to have me review it, it sets up how

19   we're going to do that.    So I'm with you, Ms. Chamblee-Ryan.    I

20   don't see the issue.   And now that it's at the top of Ms.

21   Johnson's pile, I think you may all make progress on that, okay.

22             MS. CHAMBLEE-RYAN:    Yes, Your Honor.   And just for

23   clarification for defendant's counsel, we did bring this lawsuit

24   against Ms. McDonough in her official capacity, which is a

25   Monell claim.
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 22 of 35


1               THE COURT:   Right.   And I leave that to you all to

2    decide whether you've covered the waterfront on it or you

3    haven't.   Nothing in terms of dispositive motions has been

4    before me, so I'm not -- you know, it's a very robust complaint.

5    I know that much.

6               Okay.   On 103, the plaintiffs are requesting and I got

7    to tell you, defendants, reasonably that the deposition be while

8    they're anticipating for the detainees be conducted by Web Ex or

9    by phone or some other platform.

10              I really can't imagine why you wouldn't do it this

11   way.   Everything in our practice right now is presumptively

12   virtual for safety.

13              So, maybe I'm missing something.    I'm going to turn to

14   Ms. Johnson and Ms. Koshy to tell me what the disagreement is

15   regarding conducting deposition by way of a virtual platform to

16   minimize direct extended face-to-face contact.

17              MS. KOSHY:   Your Honor, this is Ann Koshy.

18              And so, it's not necessarily that the defendants are

19   objecting or somehow opposing plaintiff having remote

20   deposition, I don't think that's the issue.     The issue for us is

21   just that we -- in order for us to be able to be present in a

22   room during a deposition.    If they want the stream to have the

23   remote access, that's fine, but I don't see why that should

24   limit counsel for defense at a deposition.

25              THE COURT:   Because we're talking about the detainees,
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 23 of 35


1    correct?

2               MS. CHAMBLEE-RYAN:   Yes, Your Honor.

3               THE COURT:   Okay, all right.   And there's a number of

4    reasons I can think of.    Just because you would like to be there

5    does mean that we should put the detainee witness at any

6    additional risk.    That's number one.

7               And number two, if you're asking me to call it, I'm

8    going to call it in a way that is maximally fair.      And maximum

9    fairness is that you both are operating under the same

10   conditions.    There isn't any direct contact with the witness for

11   either side whether you wish for it or not.

12              So, in these times, that's the safest way to go.       It's

13   hard for me.    I mean, you're saying to me -- I'm okay putting

14   myself at risk going into a closed environment having a

15   multi-hour, even a multi-minute, even an hour deposition.         All

16   of the medicine is saying, the longer you spend in close contact

17   with another individual, the risk goes up.

18              If it can be accomplished --

19              MS. KOSHY:   Your Honor --

20              THE COURT:   If it can be accomplished remotely, why

21   would I allow in-person access in these times?

22              MS. KOSHY:   Your Honor --

23              THE COURT:   One at time.    Ms. Koshy --

24              And someone has a line that is crackling, so I'm not

25   sure if everybody is on, has their phone on mute, but if we
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 24 of 35


1    could try to fix that, that would be fantastic.

2               Ms. Koshy.

3               MS. KOSHY:   Thank you, Your Honor.   The defense will

4    follow the Court's direction on this matter and we will agree

5    that no one will be present at the deposition then.

6               THE COURT:   Okay.   And so, it sounds like since we

7    have agreement, there is no need for me to enter the order at

8    103.   But in the event that agreement arises, that's my position

9    is, you know, you'll conduct it remotely.

10              Let me ask one question about that.    Is plaintiff --

11   plaintiff is making the technology available so that, basically,

12   all defendants have to do is click on the link, sign up and the

13   burden is shouldered by the plaintiff.     Am I getting that right?

14              MR. WILLIAMS:   Your Honor, we're open to that.        We

15   offered to discuss how we could assist.     If that means providing

16   a laptop with the software, we're amenable to doing that.         We

17   opened the doors for giving access to defendants in any way

18   possible, so having depositions occur remotely.

19              THE COURT:   All right.   So that means -- let me

20   understand.   This is the defendant's deposition of the detainee,

21   but the plaintiff is nonetheless willing to work to accomplish

22   it remotely using your software and hardware.     Am I getting that

23   right?

24              MR. WILLIAMS:   Yes, Your Honor.   We don't know what

25   limitations there may be on whether or not we can send a laptop
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 25 of 35


1    to the jail or whatnot, but we're open to assisting with

2    technological issues as much as humanly possible.

3                THE COURT:   All right.   So, let me ask the concluding

4    million dollar question, which is are the parties in agreement

5    that we still should go forward on the 22nd or do you wish --

6    and I'm not talking about a huge delay, but do you wish to kick

7    that hearing a little bit to give you all time to accomplish

8    some of this pre-TRO or TRO-related discovery?     Are you all good

9    still with the 22nd, with the 19th being the filing deadline?

10               Plaintiff.

11               MR. WILLIAMS:   Your Honor, we think it's still

12   important that we've received information, declarations, et

13   cetera that would suggest that there is serious concerns in the

14   jail and we would want to get that before the Court as soon as

15   possible.

16               THE COURT:   Okay, all right.   Then let's work hard to

17   get it done and we will see -- we'll see each other.      It will be

18   virtually, but we'll see each other on the 22nd.

19               Any final questions?    First plaintiff, then defendant

20   and then we're done.

21               Plaintiff?

22               MR. WILLIAMS:   I'll yield to my colleague, Ms.

23   Chamblee-Ryan, but I don't have anything, Your Honor.

24               THE COURT:   All right.   And Ms. Johnson, Ms. Koshy.

25               MS. JOHNSON:    Your Honor, this is Shelly Johnson.   In
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 26 of 35


1    answering to your last question, I do think that we do need to

2    kick that hearing date.    I think just this conversation that we

3    just had and how we've just cleared up the misunderstanding and

4    there's still some outstanding issues that need to be addressed

5    and discovery that needs to be done, I am foreseeing that that's

6    going to be difficult to be ready and to provide you with the

7    information that you need to make the decision at that hearing.

8               So, I just want to put that on the record that I

9    believe that, you know, the hearing should be postponed,

10   rescheduled.

11              THE COURT:   Well, if it's postponed, a couple things.

12   One is the Order stays in place.    So the reporting needs to

13   continue to the Court.

14              Two, I'm not envisioning -- I'm thinking about a few

15   days, you know, so we go from the 22nd to the 26th, if everybody

16   is available just to give you all a little bit of breathing room

17   to put into motion what we discussed, because it is a tight time

18   frame.

19              So, with those two provisos, does the defendant still

20   wish to obtain a continuance, even if it is only a few days?

21              MS. JOHNSON:   We'll keep the 22nd, Your Honor.

22              THE COURT:   Okay, all right.   Now, if you all get into

23   the weeds after we hang up and you need -- if you come to an

24   agreement, obviously, with the Order staying in place as is, let

25   me know.   I'm not unreasonable.   I will accommodate you because
     Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 27 of 35


1    I know you all are working real hard to get this done.

2    Otherwise, I'll look for your pleadings on the 19th and we will

3    talk again at 1:00 p.m. on the 22nd.

4              All right.   Thank you all for your time.     Very much

5    appreciate it.   Have a good rest of your day.

6        (The telephone conference concluded at 9:50 a.m.)

7                                 *   *    *

8

9

10                     CERTIFICATE OF COURT REPORTER

11       I, Linda C. Marshall, certify that the foregoing is a

12   correct transcript from the record of proceedings in the

13   above-entitled matter.

14

15

16                 /s/
                   _________________________
17                 Linda C. Marshall, RPR
                   Official Court Reporter
18

19

20

21

22

23

24

25
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 28 of 35

                                                                                                                           28


                                          18/16 18/22 20/18 22/25 24/10 25/6          10/23 11/11 12/9 13/10 13/25 14/24
/                                         26/14                                       15/22 19/18 19/21 19/22 22/6 22/18
/s [1] 27/16                             above [1] 27/13                              23/9 25/4 25/8 27/1
                                         above-entitled [1] 27/13                    arises [1] 24/8
1                                        access [4] 19/10 22/23 23/21 24/17          around [1] 17/25
1028 [1] 1/4                             accommodate [1] 26/25                       as [35]
103 [4] 11/3 18/25 22/6 24/8             accomplish [2] 24/21 25/7                   ask [5] 3/18 12/25 17/21 24/10 25/3
1058 [1] 2/3                             accomplished [2] 23/18 23/20                asked [4] 4/3 7/1 8/25 9/14
10th [2] 12/4 12/6                       action [6] 1/3 2/3 11/19 19/20 19/23        asking [2] 9/17 23/7
1301 [1] 1/20                             20/13                                      assist [2] 17/6 24/15
16 [1] 1/7                               actually [3] 7/18 10/14 18/5                assisting [1] 25/1
1601 [1] 1/16                            additional [6] 4/11 5/2 5/21 9/2 10/25      at [23] 3/5 4/9 7/12 8/13 9/17 10/5 11/3
1875 [1] 1/13                             23/6                                        12/3 14/14 16/8 19/6 19/11 19/12 21/20
19th [2] 25/9 27/2                       address [2] 11/23 18/13                      22/24 23/5 23/14 23/23 24/5 24/7 26/7
1:00 p.m [1] 27/3                        addressed [1] 26/4                           27/3 27/6
                                         Adminstration [1] 1/20                      augment [1] 16/6
2                                        advance [5] 4/11 7/10 9/12 10/24 12/12      available [2] 24/11 26/16
20-CV-1058 [1] 2/3                       affairs [1] 6/6                             Avenue [2] 1/13 1/16
200 [1] 20/5                             after [3] 6/21 12/21 26/23                  avoid [1] 17/25
20006 [1] 1/13                           again [5] 11/5 17/21 20/1 21/3 27/3
20009 [1] 1/17                           against [3] 20/22 20/25 21/24               B
202-663-6487 [1] 1/14                    agree [1] 24/4                              back [3] 16/15 17/6 20/18
2020 [1] 1/7                             agreement [10] 9/4 9/15 10/10 10/10         background [1] 3/20
20774 [1] 1/21                            10/17 10/22 24/7 24/8 25/4 26/24           bad [1] 14/13
21st [1] 4/5                             AIDED [1] 1/24                              bake [1] 8/15
22nd [12] 4/11 5/20 5/22 6/3 6/7 19/14   aiding [1] 13/17                            bandwidth [1] 4/24
 25/5 25/9 25/18 26/15 26/21 27/3        akin [1] 6/14                               based [8] 8/8 8/8 9/17 11/18 14/8 14/9
26th [1] 26/15                           al [2] 1/3 2/3                              16/9 16/14
27 [1] 13/1                              all [53]                                    basically [1] 24/11
                                         allow [2] 19/10 23/21                       battle [1] 18/1
3                                        allows [1] 20/15                            be [61]
30 [1] 15/4                              alone [1] 19/19                             because [21] 6/21 8/15 9/14 9/21 10/17
301 [1] 1/24                             also [6] 1/22 5/18 6/3 7/2 8/2 21/17        10/19 12/18 13/21 14/9 14/13 16/1
301-952-5225 [1] 1/21                    although [1] 14/11                          18/12 18/22 19/8 19/16 20/1 21/17
3229 [1] 1/24                            am [6] 8/20 8/23 16/11 24/13 24/22 26/5     22/25 23/4 26/17 26/25
344-3229 [1] 1/24                        amenable [1] 24/16                          been [15] 2/17 4/15 4/17 6/23 7/13
                                         amending [1] 5/8                            11/10 13/15 13/18 14/21 15/4 17/17
4                                        amendment [1] 20/15                         18/11 18/16 20/17 22/3
4100 [1] 1/20                            analysis [1] 8/6                            before [10] 1/9 2/2 2/4 4/18 8/9 17/13
                                         animating [1] 15/18                         17/14 18/25 22/4 25/14
5                                        ANN [4] 1/19 2/25 19/1 22/17                began [1] 8/12
500 [4] 11/14 12/9 12/11 12/11           Annie [1] 12/2                              begun [1] 7/21
5225 [1] 1/21                            announce [1] 2/17                           behalf [4] 2/12 2/14 2/25 3/21
525 [1] 12/9                             another [1] 23/17                           being [3] 5/22 16/18 25/9
5th [2] 12/7 15/3                        answer [1] 11/15                            believe [5] 3/23 9/25 12/6 12/21 26/9
                                         answered [4] 5/15 5/24 7/13 9/6             believes [1] 19/12
6                                        answering [1] 26/1                          bell [1] 20/17
610-931-7715 [1] 1/17                    anticipate [3] 3/16 4/23 5/9                better [1] 16/24
6487 [1] 1/14                            anticipating [1] 22/8                       between [3] 9/15 15/4 18/3
                                         any [20] 3/5 3/8 3/16 4/21 5/17 6/8 7/23    beyond [5] 5/19 9/4 9/25 10/13 13/13
7                                         8/4 8/12 9/1 10/25 12/15 12/19 18/6        Bill [1] 2/15
7715 [1] 1/17                             19/25 20/18 23/5 23/10 24/17 25/19         bit [3] 13/18 25/7 26/16
                                         anybody [1] 3/15                            block [1] 15/16
8                                        anyone [5] 2/11 2/14 2/24 3/1 3/18          board [1] 17/7
800 [1] 1/16                             anything [6] 11/4 11/16 17/13 18/25         both [6] 5/2 10/24 13/21 16/5 16/22 23/9
                                          21/6 25/23                                 bottom [1] 13/23
9                                        apologize [3] 18/15 18/18 19/2              breathing [1] 26/16
99 percent [1] 17/24                     appear [1] 2/16                             bring [1] 21/23
9:07 [1] 1/8                             APPEARANCES [1] 1/11                        broad [2] 14/3 20/8
9:50 [1] 27/6                            appendix [1] 17/23                          BROOKS [3] 1/12 2/10 2/10
                                         application [1] 2/16                        brought [2] 17/17 19/7
A                                        applies [1] 3/3                             Building [1] 1/20
a.m [2] 1/8 27/6                         appreciate [1] 27/5                         bunch [1] 18/16
able [5] 6/20 11/21 13/25 20/6 22/21     approach [1] 16/24                          burden [1] 24/13
about [18] 4/15 7/10 7/22 8/3 10/12      appropriate [1] 19/11                       bury [1] 16/15
 11/12 12/17 14/7 14/21 17/16 18/1       are [23] 4/18 6/25 8/5 8/7 8/21 9/24 10/9   bus [1] 17/24
           Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 29 of 35

                                                                                                                             29


                                             comes [1] 2/4                              criticism [1] 14/15
B                                            coming [1] 9/19                            current [1] 16/21
but [34]                                     communicated [1] 5/21                      Curry [1] 1/20
                                             comorbidities [1] 14/11                    cut [1] 16/16
C                                            comorbidity [1] 14/12                      CV [1] 2/3
CADENE [2] 1/12 2/10                         compelling [1] 4/25
call [9] 2/4 3/3 3/3 4/3 7/1 7/4 9/14 23/7   compile [1] 11/14                          D
 23/8                                        complaint [7] 5/25 7/13 9/6 11/18 13/1     D.C [2] 1/13 1/17
calling [1] 4/23                              20/15 22/4                                date [3] 5/20 12/2 26/2
calls [1] 5/9                                complete [1] 9/15                          day [2] 4/18 27/5
can [25] 3/10 4/5 6/10 7/12 7/13 10/13       compliance [1] 19/13                       days [7] 10/4 11/15 13/25 15/1 15/4
 11/7 11/7 12/2 12/10 13/20 14/2 14/22       complied [1] 4/6                           26/15 26/20
 17/7 18/2 18/10 18/12 18/13 19/17           comply [2] 16/21 18/11                     deadline [4] 4/7 7/9 15/3 25/9
 19/21 20/7 23/4 23/18 23/20 24/25           compromise [1] 11/16                       deadlines [2] 7/6 7/8
can't [4] 2/20 16/20 20/24 22/10             COMPUTER [1] 1/24                          deal [4] 3/16 5/12 10/20 17/20
cannot [1] 3/5                               COMPUTER-AIDED [1] 1/24                    dealing [1] 14/25
capable [1] 19/18                            concern [3] 15/14 15/18 19/6               dealt [1] 11/19
capacity [1] 21/24                           concerned [1] 15/22                        decide [2] 7/2 22/2
care [2] 14/22 14/24                         concerns [5] 6/8 6/9 7/24 21/2 25/13       decision [3] 6/16 9/25 26/7
case [11] 3/17 5/24 7/21 8/7 8/12 10/14      concluded [1] 27/6                         declarant [1] 13/14
 15/19 15/23 15/25 16/4 17/24                concluding [1] 25/3                        declarants [1] 13/6
CDC [2] 14/9 14/9                            conditions [1] 23/10                       declarations [1] 25/12
center [3] 5/7 14/19 19/21                   conduct [2] 4/13 24/9                      defendant [19] 1/7 1/18 2/13 2/14 2/24
centers' [1] 5/12                            conducted [1] 22/8                         3/25 4/6 4/7 5/24 8/3 8/5 8/17 10/7
certainly [2] 7/12 14/2                      conducting [1] 22/15                       16/19 16/22 18/5 20/22 25/19 26/19
CERTIFICATE [1] 27/10                        confer [5] 6/11 7/2 12/22 18/14 21/4       defendant's [3] 13/16 21/23 24/20
certification [5] 8/4 8/13 8/16 19/8 19/9    conference [2] 1/9 27/6                    defendants [10] 2/25 12/10 12/17 13/25
certified [1] 12/18                          confidential [1] 21/11                     15/1 17/13 22/7 22/18 24/12 24/17
certify [1] 27/11                            confidentiality [4] 20/3 20/4 20/9 20/20   defendants' [1] 14/6
cetera [1] 25/13                             confusion [2] 4/4 20/12                    defense [5] 9/16 9/22 19/12 22/24 24/3
chair [1] 9/2                                Connecticut [1] 1/16                       delay [1] 25/6
challenges [2] 6/10 15/13                    consider [1] 5/3                           demonstrated [1] 19/22
challenging [1] 8/5                          consistent [1] 16/1                        deposition [11] 10/5 10/10 11/24 22/7
CHAMBLEE [11] 1/15 2/7 2/7 3/23 17/16        construct [2] 20/20 21/14                  22/15 22/20 22/22 22/24 23/15 24/5
 21/7 21/8 21/19 21/22 23/2 25/23            contact [3] 22/16 23/10 23/16              24/20
CHAMBLEE-RYAN [11] 1/15 2/7 2/7 3/23         contemplating [1] 8/5                      depositions [5] 6/4 10/2 10/3 10/5 24/18
 17/16 21/7 21/8 21/19 21/22 23/2 25/23      contempt [1] 3/10                          designated [1] 3/12
change [1] 16/7                              continuance [1] 26/20                      designed [1] 20/2
changed [1] 13/22                            continue [2] 5/16 26/13                    detainee [2] 23/5 24/20
choose [1] 20/15                             continues [1] 6/2                          detainees [7] 12/10 13/2 14/16 14/17
chronic [2] 14/22 14/24                      controlled [1] 14/12                       19/22 22/8 22/25
Civil [3] 1/3 1/16 2/3                       conversation [2] 12/17 26/2                detention [3] 5/11 14/19 19/21
claim [7] 11/20 20/12 20/21 20/22 20/25      conversations [1] 12/15                    determination [1] 19/18
 21/13 21/25                                 convert [2] 6/22 6/22                      determine [2] 8/22 19/13
claims [1] 21/14                             convince [1] 19/17                         devices [1] 3/10
clarification [1] 21/23                      Corps [1] 1/16                             did [4] 9/13 12/16 15/14 21/23
clarify [1] 21/8                             correct [6] 8/23 10/23 13/2 21/12 23/1     didn't [3] 7/18 13/6 19/10
class [12] 8/4 8/6 8/8 8/13 8/16 11/19        27/12                                     different [3] 8/14 18/17 20/1
 12/18 14/10 19/8 19/9 19/18 19/23           could [2] 24/1 24/15                       difficult [2] 14/25 26/6
class-based [1] 8/8                          counsel [8] 2/5 3/12 3/12 4/3 13/16 21/4   direct [2] 22/16 23/10
class-wide [2] 8/6 19/18                      21/23 22/24                               direction [3] 7/19 21/13 24/4
classification [1] 14/21                     County [1] 1/19                            directions [1] 13/22
classify [1] 14/8                            couple [3] 10/4 11/15 26/11                dirty [1] 4/14
clear [4] 4/4 4/17 8/20 20/24                course [1] 5/4                             disagreement [1] 22/14
cleared [1] 26/3                             court [21] 1/1 1/24 2/3 2/4 3/3 3/4 3/9    disclosure [1] 15/2
click [1] 24/12                               3/11 3/14 3/17 4/6 17/20 17/20 17/22      discovery [47]
clients [1] 16/17                             18/23 19/7 21/17 25/14 26/13 27/10        discuss [3] 5/5 11/3 24/15
clinic [3] 14/22 14/22 14/24                  27/17                                     discussed [2] 9/9 26/17
close [1] 23/16                              Court's [4] 7/19 7/20 17/19 24/4           dispositive [2] 7/6 22/3
closed [1] 23/14                             cover [2] 16/16 16/24                      dispute [4] 14/21 17/22 18/2 18/7
collaboratively [1] 4/10                     covered [1] 22/2                           DISTRICT [3] 1/1 1/1 1/10
colleague [1] 25/22                          Covid [4] 5/13 5/14 13/11 14/13            DIVISION [1] 1/2
combination [1] 11/12                        crackling [1] 23/24                        do [24] 4/4 4/23 4/24 5/16 5/18 7/11
combine [1] 16/10                            craft [1] 9/8                              7/13 8/2 8/6 9/13 10/4 10/16 11/8 11/13
come [6] 4/10 9/3 10/9 10/17 10/22           create [1] 9/18                            14/15 15/8 21/1 21/19 22/10 24/12 25/5
 26/23                                       criteria [1] 14/24                         25/6 26/1 26/1
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 30 of 35

                                                                                                                            30


                                          everyone's [1] 19/10                        further [1] 7/2
D                                         everything [3] 18/10 18/17 22/11
docket [1] 17/19                          evidence [7] 4/12 4/21 5/2 10/25 11/20      G
does [9] 7/15 12/20 12/24 13/1 17/2        14/23 16/14                                Georges [1] 1/19
17/6 21/1 23/5 26/19                      evidentiary [4] 4/16 5/4 5/17 5/22          get [14] 6/5 8/9 13/20 14/18 15/23 15/25
doesn't [2] 20/23 21/9                    Ex [1] 22/8                                 16/2 16/13 17/1 18/21 25/14 25/17
doing [2] 14/2 24/16                      exact [1] 13/3                              26/22 27/1
dollar [1] 25/4                           examined [1] 9/4                            getting [5] 2/20 9/11 18/16 24/13 24/22
don't [20] 3/16 4/24 5/9 5/17 8/10 8/11   example [1] 10/2                            give [5] 11/16 13/13 18/2 25/7 26/16
9/1 10/17 13/3 13/10 14/19 15/1 18/12     except [1] 20/11                            given [3] 5/1 16/7 16/21
20/5 20/16 21/20 22/20 22/23 24/24        excepting [1] 20/25                         giving [2] 18/23 24/17
25/23                                     exchange [5] 4/20 17/7 20/7 21/15 21/17     go [7] 10/13 10/14 11/13 20/18 23/12
done [6] 18/21 18/23 25/17 25/20 26/5     exclusive [1] 4/19                          25/5 26/15
27/1                                      exhibits [2] 4/19 4/20                      goes [3] 3/15 16/22 23/17
doors [1] 24/17                           expedited [3] 4/10 9/10 9/18                going [21] 4/4 4/15 5/3 5/12 5/24 8/7 9/5
down [1] 4/14                             expert [1] 7/8                              11/23 13/24 13/25 14/6 14/17 15/19
DOWNER [3] 1/15 2/9 2/9                   explains [1] 18/20                          16/11 17/6 18/11 21/19 22/13 23/8
drawing [1] 17/6                          expressed [1] 13/12                         23/14 26/6
Drive [1] 1/20                            extend [2] 5/19 6/22                        gone [1] 9/25
drives [1] 17/24                          extended [2] 8/22 22/16                     good [7] 2/15 12/22 16/20 17/9 17/17
due [1] 4/18                              extending [2] 5/8 11/1                      25/8 27/5
during [1] 22/22                          eye [1] 6/2                                 good-faith [1] 12/22
                                                                                      got [3] 9/1 10/2 22/6
E                                         F                                           gotten [2] 13/17 18/6
each [3] 11/12 25/17 25/18                face [2] 22/16 22/16                        govern [1] 16/3
earlier [1] 19/8                          face-to-face [1] 22/16                      governs [1] 20/3
early [1] 7/13                            facility [2] 5/13 5/15                      granted [2] 2/17 9/11
easier [2] 3/20 15/21                     fact [3] 7/8 7/18 19/12                     great [6] 2/19 4/2 14/18 15/7 17/12 21/5
ECF [1] 11/3                              fair [2] 14/14 23/8                         Greenbelt [1] 1/6
ECF-103 [1] 11/3                          fairness [2] 16/8 23/9                      guess [4] 6/22 8/2 17/15 20/11
Ed [2] 2/6 3/22                           faith [4] 12/22 16/20 17/9 17/17            guidance [3] 8/3 17/6 20/6
edges [1] 17/25                           fantastic [1] 24/1                          guide [1] 9/3
educating [1] 14/16                       far [5] 4/5 4/7 9/25 14/13 20/22            guidelines [1] 14/9
EDWARD [1] 1/11                           far-reaching [1] 20/22
efforts [3] 5/23 12/13 13/20              feel [1] 4/20                               H
eight [1] 14/3                            feeling [1] 10/19                           hac [1] 2/16
either [4] 4/12 16/8 16/14 23/11          few [2] 26/14 26/20                         had [7] 4/3 6/11 9/24 11/10 13/15 15/13
ejection [1] 3/18                         fight [1] 20/25                             26/3
electronic [1] 3/17                       figure [6] 6/17 6/20 6/25 7/15 14/8 14/20   Hale [1] 1/12
ELIZABETH [1] 1/19                        files [7] 11/11 11/14 13/7 13/7 13/9        hammer [1] 18/14
else [10] 2/11 2/14 2/24 3/1 3/13 11/4     13/14 19/22                                hands [1] 6/19
 17/13 18/17 18/25 21/6                   filing [1] 25/9                             hang [1] 26/23
email [2] 12/21 19/4                      final [1] 25/19                             happening [1] 15/9
emails [1] 18/16                          find [1] 11/21                              happy [1] 11/8
emergent [2] 16/2 17/1                    fine [2] 18/19 22/23                        hard [5] 11/6 14/8 23/13 25/16 27/1
emerging [1] 14/11                        first [3] 6/7 9/8 25/19                     hardware [1] 24/22
engaging [1] 8/21                         five [5] 4/17 4/19 9/20 16/10 16/12         has [16] 4/6 4/7 5/24 6/24 7/1 7/13 7/21
enrolled [1] 14/22                        five-page [3] 4/17 4/19 9/20                9/2 16/12 16/13 16/19 17/22 20/17 22/3
enter [3] 7/3 16/3 24/7                   fix [1] 24/1                                23/24 23/25
entering [2] 19/9 21/1                    flurry [1] 19/4                             have [43]
entitled [2] 12/19 27/13                  fold [1] 8/6                                haven't [6] 4/25 6/23 11/19 18/5 18/20
environment [1] 23/14                     folks [3] 14/10 14/12 14/24                 22/3
envision [1] 14/2                         follow [2] 5/16 24/4                        having [6] 8/3 10/4 11/10 22/19 23/14
envisioning [1] 26/14                     follow-up [1] 5/16                          24/18
especially [4] 10/6 15/2 16/19 19/11      followed [2] 6/16 6/16                      health [2] 19/10 20/9
Esquire [7] 1/11 1/12 1/15 1/15 1/18      foregoing [1] 27/11                         healthy [1] 14/4
 1/19 1/22                                foreseeing [1] 26/5                         hear [3] 3/5 11/7 13/19
essence [1] 18/2                          forward [4] 5/12 7/22 14/17 25/5            heard [2] 16/6 18/20
et [3] 1/3 2/3 25/12                      frame [3] 9/21 10/6 26/18                   hearing [19] 3/11 4/5 4/16 4/18 5/4 5/7
even [8] 6/1 9/4 13/12 19/16 19/20        framework [1] 20/7                          5/16 5/17 5/20 5/22 9/12 9/17 9/19
 23/15 23/15 26/20                        frankly [3] 4/24 6/25 20/1                  12/12 15/5 25/7 26/2 26/7 26/9
event [3] 19/25 20/18 24/8                free [1] 4/20                               heavy [1] 18/23
eventually [1] 15/16                      Friday [2] 4/18 12/6                        held [2] 3/10 13/9
every [2] 11/12 13/7                      front [3] 5/7 13/3 20/16                    help [3] 7/15 8/22 11/8
everybody [2] 23/25 26/15                 full [1] 10/18                              helpful [4] 7/18 7/21 17/4 20/10
everyone [2] 3/7 17/9                     fully [1] 12/11                             helps [1] 21/17
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 31 of 35

                                                                                                                            31


                                           itself [1] 15/5                           LINDA [3] 1/24 27/11 27/17
H                                                                                    line [5] 2/24 3/15 3/18 13/24 23/24
HENDERSON [1] 1/11                         J                                         link [1] 24/12
her [2] 12/2 21/24                         jail [4] 11/13 13/8 25/1 25/14            list [3] 13/9 13/10 18/14
here [1] 13/23                             Jane [1] 12/23                            litigation [4] 6/12 6/15 15/17 15/21
high [1] 14/5                              John [3] 12/20 12/24 13/1                 little [2] 25/7 26/16
higher [3] 14/10 14/13 14/16               JOHNSON [14] 1/18 2/12 4/1 8/18 9/9       local [2] 15/15 17/23
HIPPA [1] 21/10                             10/15 11/4 17/5 18/9 18/19 19/3 22/14    long [2] 10/3 17/9
hold [3] 4/16 5/3 13/18                     25/24 25/25                              longer [1] 23/16
Honor [33]                                 Johnson's [1] 21/21                       look [1] 27/2
HONORABLE [1] 1/9                          joining [1] 3/2                           looks [2] 8/14 20/1
hope [3] 15/7 18/22 20/6                   joint [2] 5/19 9/10                       lost [1] 12/3
hopefully [1] 18/23                        jointly [2] 5/21 6/1                      lot [3] 11/12 19/4 19/4
hour [2] 23/15 23/15                       JUDGE [1] 1/10                            LOU [1] 1/6
hours [3] 10/4 10/5 10/11                  judgment [2] 6/16 7/9                     LUNSFORD [3] 1/22 2/15 2/19
how [12] 6/3 6/20 7/22 8/6 9/8 14/8        juncture [1] 19/11                        LYNN [1] 1/18
14/19 16/6 17/20 21/18 24/15 26/3          June [6] 1/7 5/20 12/4 12/7 15/3 19/14
However [1] 9/24                           June 10th [1] 12/4                        M
huge [1] 25/6                              June 22nd [2] 5/20 19/14                  made [1] 12/13
humanly [1] 25/2                           June 5th [2] 12/7 15/3                    major [1] 11/22
                                           just [23] 3/17 3/19 6/17 8/11 8/19 8/21   make [14] 3/20 5/10 5/19 7/1 7/20 8/20
I                                           14/19 15/1 16/20 17/15 17/21 18/19       9/25 10/24 13/20 15/1 15/15 17/2 21/21
I'll [4] 6/5 6/11 25/22 27/2                19/13 21/8 21/10 21/22 22/21 23/4 26/2   26/7
I'm [31]                                    26/3 26/3 26/8 26/16                     making [1] 24/11
I've [2] 5/1 9/7                                                                     MARSHALL [5] 1/24 3/4 3/5 27/11 27/17
identify [1] 2/5                           K                                         MARY [1] 1/6
identifying [1] 14/16                      KATHERINE [1] 1/15                        MARYLAND [3] 1/1 1/6 1/21
if [45]                                    Katie [2] 2/7 21/7                        mass [3] 19/20 19/23 19/23
II [1] 1/11                                keep [3] 14/15 19/5 26/21                 matter [5] 2/2 2/17 20/23 24/4 27/13
imagine [5] 2/20 12/10 13/25 14/6 22/10    KEITH [1] 1/3                             matters [1] 20/5
immediate [1] 7/5                          kick [2] 25/6 26/2                        maximally [1] 23/8
important [1] 25/12                        kind [6] 3/8 7/19 15/2 15/15 18/6 19/15   maximum [1] 23/8
in [108]                                   know [29]                                 may [16] 3/23 4/17 4/19 5/2 7/2 7/10
in-person [1] 23/21                        KOSHY [11] 1/19 2/25 8/18 18/9 19/1       8/14 9/3 9/4 10/3 14/3 18/8 19/24 20/25
include [1] 13/5                            20/10 22/14 22/17 23/23 24/2 25/24       21/21 24/25
including [1] 12/23                                                                  maybe [3] 6/20 17/24 22/13
inclusion [1] 14/24                        L                                         McCormick [1] 1/20
independent [1] 3/8                        laptop [2] 24/16 24/25                    MCDONOUGH [3] 1/6 2/4 21/24
independently [2] 3/9 14/23                largely [1] 9/7                           me [34]
individual [2] 13/8 23/17                  larger [1] 5/24                           mean [3] 20/16 23/5 23/13
individuals [3] 13/6 13/10 13/11           Largo [1] 1/21                            means [4] 3/7 3/17 24/15 24/19
information [14] 9/2 11/11 11/12 11/14     last [4] 9/17 12/6 17/18 26/1             mechanism [1] 20/3
 11/17 12/19 13/8 13/21 20/9 21/11         lasting [1] 10/5                          median [1] 14/5
 21/15 21/18 25/12 26/7                    later [4] 15/17 16/11 17/8 19/17          medical [6] 11/11 13/7 13/7 13/9 13/11
infringe [1] 7/19                          Law [1] 1/19                              13/14
injunction [3] 6/13 6/17 6/23              lawsuit [1] 21/23                         medically [1] 13/9
injunctive [1] 7/5                         lays [1] 20/21                            medicine [1] 23/16
inmate [1] 11/12                           lead [1] 5/20                             meet [5] 6/11 7/2 12/21 18/13 21/3
insufficient [2] 12/24 14/3                leads [1] 5/18                            memorandum [1] 5/9
intention [1] 16/18                        least [1] 19/6                            mentioned [1] 17/17
interrogatories [3] 11/25 16/11 16/12      leave [1] 22/1                            mere [1] 10/22
interrupt [1] 3/13                         left [1] 9/7                              merits [9] 6/3 8/8 8/9 9/3 10/14 10/20
interruptions [1] 3/16                     let [12] 3/6 6/6 6/7 8/17 10/16 12/25     16/9 17/1 20/19
into [7] 6/23 8/7 11/14 19/9 23/14 26/17    17/21 19/15 24/10 24/19 25/3 26/24       meta [1] 18/1
 26/22                                     let's [2] 18/21 25/16                     meted [1] 9/8
invited [1] 3/14                           letter [2] 4/17 9/20                      middle [1] 14/2
is [107]                                   life [1] 16/4                             might [3] 6/24 7/22 20/8
isn't [2] 8/25 23/10                       lifting [1] 18/23                         milestone [2] 4/7 7/5
issue [7] 7/25 11/19 14/5 19/2 21/20       light [1] 19/11                           million [1] 25/4
 22/20 22/20                               like [10] 7/11 15/8 15/10 17/20 18/1      minimize [1] 22/16
issued [1] 14/9                             19/3 19/3 20/9 23/4 24/6                 minus [1] 16/12
issues [7] 9/24 11/9 11/22 18/17 19/17     limit [2] 4/19 22/24                      minute [2] 11/24 23/15
 25/2 26/4                                 limitations [2] 15/15 24/25               miscellaneous [3] 6/4 11/2 11/3
it [65]                                    limited [6] 8/23 9/23 9/24 10/8 10/11     missing [1] 22/13
it's [29]                                   20/8                                     misunderstanding [1] 26/3
its [1] 20/21                              limiting [1] 12/23                        model [2] 17/23 18/24
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 32 of 35

                                                                                                                          32


                                         obtain [1] 26/20                          percent [1] 17/24
M                                        obtained [1] 4/21                         perfect [1] 14/18
modified [1] 8/23                        obviously [2] 13/21 26/24                 permanent [1] 6/17
modify [1] 16/6                          occur [1] 24/18                           permitted [1] 3/13
modifying [1] 11/1                       odd [1] 11/14                             person [3] 9/2 9/4 23/21
moment [1] 6/5                           off [2] 3/10 16/16                        Personally [1] 8/10
Monday [11] 4/11 4/23 5/4 5/6 6/21 7/11 offered [2] 13/13 24/15                    personnel [1] 10/8
7/14 9/19 10/1 10/24 14/7                Office [1] 1/19                           persuaded [1] 14/14
Monell [6] 20/12 20/16 20/19 20/22       official [3] 1/24 21/24 27/17             persuasive [1] 19/16
20/25 21/25                              officially [1] 3/3                        phase [3] 16/2 16/3 17/1
more [3] 6/14 6/14 15/21                 okay [20] 2/19 3/25 4/2 4/3 7/23 8/2      phone [3] 3/19 22/9 23/25
morning [1] 2/15                         11/25 15/24 17/5 17/12 18/25 20/14        piece [1] 8/7
motion [8] 6/4 6/15 8/4 8/13 9/10 11/3   21/5 21/21 22/6 23/3 23/13 24/6 25/16     pile [2] 18/21 21/21
17/14 26/17                              26/22                                     pinched [1] 10/19
motions [2] 7/7 22/3                     on [63]                                   place [7] 7/12 10/18 13/21 15/7 20/7
move [4] 7/22 13/12 17/13 18/25          once [3] 5/21 17/1 21/17                  26/12 26/24
MR [5] 2/9 2/19 12/15 12/25 15/11        one [28]                                  plaintiff [20] 1/11 3/21 6/7 7/16 7/24
Mr. [1] 15/12                            onion [1] 19/16                           12/12 15/13 17/2 17/7 20/21 21/8 21/13
Mr. Williams [1] 15/12                   only [5] 3/12 10/4 15/22 15/24 26/20      22/19 24/10 24/11 24/13 24/21 25/10
MS [30]                                  open [3] 12/22 24/14 25/1                 25/19 25/21
much [7] 11/17 15/21 17/10 20/1 22/5     opened [1] 24/17                          plaintiff's [2] 14/1 21/4
25/2 27/4                                opening [1] 13/1                          plaintiffs [22] 1/4 2/6 2/8 2/9 2/10 3/23
multi [2] 23/15 23/15                    operating [1] 23/9                        5/11 6/11 11/8 11/17 11/21 12/14 12/19
multi-hour [1] 23/15                     opinion [1] 5/10                          13/6 14/23 18/17 18/20 20/4 20/5 20/15
multi-minute [1] 23/15                   opportunity [3] 4/13 10/25 16/5           20/17 22/6
must [1] 10/20                           opposing [1] 22/19                        plaintiffs' [1] 14/3
mute [2] 3/19 23/25                      options [1] 6/21                          plan [3] 5/12 5/12 14/17
my [16] 3/9 4/17 6/21 9/5 13/23 16/1     or [39]                                   platform [2] 22/9 22/15
16/17 18/5 18/14 19/17 19/18 20/11       order [35]                                pleadings [2] 4/18 27/2
20/12 20/18 24/8 25/22                   ordered [1] 4/8                           please [3] 2/5 3/6 3/19
myself [3] 2/18 3/22 23/14               orders [1] 18/1                           plus [2] 12/11 12/14
                                         original [1] 20/19                        pod [1] 13/11
N                                        other [9] 7/23 10/19 11/2 16/10 16/15     point [9] 3/5 7/12 8/13 9/1 15/20 16/8
named [1] 12/14                          20/23 22/9 25/17 25/18                    17/19 19/12 20/19
names [1] 12/23                          Otherwise [1] 27/2                        position [6] 4/21 7/20 12/18 14/7 21/9
narrow [1] 12/13                         ought [1] 16/7                            24/8
nature [1] 13/12                         our [7] 3/4 9/20 10/6 11/16 12/17 12/21   positions [1] 4/13
necessarily [2] 5/22 22/18               22/11                                     positive [1] 13/11
need [17] 4/25 5/3 5/17 6/20 8/4 8/8     out [8] 6/18 6/20 6/25 7/15 14/8 14/20    possible [3] 24/18 25/2 25/15
8/10 8/15 9/25 13/19 18/21 21/18 24/7    15/16 18/14                               postponed [2] 26/9 26/11
26/1 26/4 26/7 26/23                     outcomes [1] 14/13                        potential [1] 6/16
needs [2] 26/5 26/12                     outside [1] 12/19                         potentially [1] 6/15
negotiate [2] 13/16 17/18                outstanding [1] 26/4                      practical [3] 12/10 13/24 15/1
negotiations [1] 12/22                   over [2] 13/13 20/21                      practically [2] 14/19 16/21
next [8] 6/12 6/13 6/25 7/3 7/15 8/3 9/7 overlooked [2] 18/12 18/18                practice [2] 16/1 22/11
9/12                                                                               practices [1] 19/20
no [13] 1/3 2/23 3/7 3/13 6/9 6/24 7/1   P                                         pre [1] 25/8
13/5 13/13 19/8 20/12 24/5 24/7          P-R-O-C-E-E-D-I-N-G-S [1] 2/1             pre-TRO [1] 25/8
noise [1] 3/20                           p.m [1] 27/3                              prejudge [1] 8/11
nonetheless [1] 24/21                    page [3] 4/17 4/19 9/20                   prejudiced [1] 17/8
nor [1] 4/25                             part [1] 19/23                            preliminary [2] 6/13 6/23
not [48]                                 particular [4] 6/9 7/25 10/21 11/4        presence [2] 5/13 5/14
NOTES [1] 1/24                           particularly [1] 17/3                     present [4] 1/22 10/25 22/21 24/5
Nothing [2] 7/25 22/3                    parties [8] 3/12 4/9 6/6 6/10 9/15 18/3   preserve [1] 20/4
notice [1] 10/3                          21/15 25/4                                presumptively [1] 22/11
now [17] 2/2 3/15 4/15 5/2 8/21 10/12    parties' [1] 5/20                         pretty [1] 20/14
10/20 16/11 16/12 16/17 16/18 16/25      partly [1] 6/19                           Prince [1] 1/19
18/14 18/21 21/20 22/11 26/22            party [1] 4/12                            private [1] 21/15
number [7] 2/3 11/18 13/3 15/16 23/3     path [1] 6/18                             pro [1] 2/16
23/6 23/7                                patients [1] 21/14                        probably [1] 20/17
nutshell [1] 17/22                       PAULA [1] 1/9                             problem [3] 2/21 2/23 13/15
NW [1] 1/13                              penalize [1] 16/8                         proceed [1] 6/21
                                         penalized [2] 16/19 17/8                  proceeding [1] 3/8
O                                        pending [3] 2/2 5/5 6/4                   proceedings [1] 27/12
objecting [1] 22/19                      Pennsylvania [1] 1/13                     process [1] 6/14
objective [2] 9/11 10/23                 people [1] 13/9                           progress [1] 21/21
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 33 of 35

                                                                                                                             33


                                         related [1] 25/8                             search [1] 13/7
P                                        relevant [2] 19/21 19/24                     secondly [1] 5/14
promote [1] 10/8                         relief [3] 6/4 7/5 11/3                      see [12] 5/17 6/3 8/10 9/1 14/19 15/1
proper [1] 14/20                         remain [1] 12/22                              20/5 21/20 22/23 25/17 25/17 25/18
proportional [1] 9/22                    remember [1] 18/12                           seeing [1] 19/25
proportionate [1] 16/13                  remote [2] 22/19 22/23                       seeking [1] 13/15
proposed [1] 9/10                        remotely [4] 23/20 24/9 24/18 24/22          seem [1] 19/11
propounded [1] 12/1                      reporter [4] 1/24 3/4 27/10 27/17            seen [2] 4/25 5/23
propounding [3] 15/4 15/14 16/23         reporting [1] 26/12                          send [1] 24/25
propriety [1] 5/7                        reports [1] 4/8                              sense [2] 16/14 17/2
protect [1] 16/17                        request [11] 5/19 7/3 12/12 13/6 13/8        sensitive [2] 13/21 21/15
protection [1] 21/10                      14/1 14/3 14/18 15/15 15/16 20/20           serious [1] 25/13
protective [14] 13/16 13/20 17/16 17/23 requested [4] 4/9 5/21 6/1 6/24               SETH [2] 1/3 2/3
 18/1 18/6 18/24 19/2 19/7 19/9 19/25    requesting [2] 11/11 22/6                    sets [1] 21/18
 21/1 21/3 21/9                          require [1] 11/13                            seven [2] 10/3 10/5
protects [1] 20/8                        rescheduled [1] 26/10                        SHELLEY [1] 1/18
provide [3] 20/19 21/10 26/6             resolution [1] 6/2                           Shelly [3] 2/12 4/1 25/25
providing [1] 24/15                      resolve [3] 11/5 11/8 17/20                  shortly [1] 2/20
provisos [1] 26/19                       resources [1] 10/6                           should [13] 3/7 7/3 8/22 11/20 11/21
pull [1] 16/15                           respective [1] 4/13                           14/21 15/4 15/20 17/19 22/23 23/5 25/5
purported [1] 15/2                       respond [2] 12/11 14/1                        26/9
purpose [3] 12/24 13/1 13/17             responding [1] 18/15                         shouldered [1] 24/13
purposes [2] 9/19 19/14                  response [2] 13/17 18/6                      side [6] 7/16 10/18 13/23 16/8 16/14
pushing [1] 10/10                        responses [2] 5/1 14/6                        23/11
put [10] 7/11 8/11 11/7 14/23 15/6 17/19 responsive [1] 18/16                         sides [3] 10/24 16/5 16/22
 20/7 23/5 26/8 26/17                    rest [1] 27/5                                sign [1] 24/12
putting [2] 13/23 23/13                  Restraining [2] 5/8 11/1                     Similarly [1] 3/11
PX [1] 1/4                               restraint [1] 16/21                          simply [2] 18/10 18/18
PX-20-1028 [1] 1/4                       review [2] 21/3 21/18                        since [3] 9/23 16/19 24/6
                                         reviewing [2] 19/3 19/6                      slicing [1] 19/15
Q                                        revisit [1] 16/25                            smaller [1] 11/18
qualifies [1] 14/10                      right [18] 3/1 4/2 7/23 8/7 12/9 18/8 21/5   so [66]
question [4] 17/16 24/10 25/4 26/1        22/1 22/11 23/3 24/13 24/19 24/23 25/3      software [2] 24/16 24/22
questioning [1] 10/13                     25/16 25/24 26/22 27/4                      some [19] 4/4 4/13 6/12 7/12 8/8 8/13
questions [6] 4/15 5/15 6/8 7/23 11/10 Rights [1] 1/16                                 9/1 9/3 9/12 10/3 10/9 11/14 13/20
 25/19                                   risk [5] 14/5 14/16 23/6 23/14 23/17          15/16 17/7 17/24 22/9 25/8 26/4
quick [5] 4/14 9/12 10/23 17/7 17/21     risks [1] 14/10                              somehow [1] 22/19
quickly [2] 11/7 12/3                    road [1] 3/2                                 someone [1] 23/24
quote [1] 4/16                           robust [2] 20/14 22/4                        something [5] 11/6 14/2 19/7 20/18
quote-unquote [1] 4/16                   rolling [1] 21/12                             22/13
                                         room [2] 22/22 26/16                         soon [1] 25/14
R                                        round [2] 6/1 9/8                            sorry [3] 10/21 12/3 12/5
radar [1] 8/12                           RPDs [1] 12/1                                sounds [2] 15/8 24/6
raised [1] 16/19                         RPR [1] 27/17                                SOUTHERN [1] 1/2
rate [1] 14/13                           rules [5] 3/2 15/15 16/2 16/7 17/23          speak [4] 3/21 3/23 6/11 8/2
reach [1] 15/20                          rung [1] 20/17                               speaking [1] 3/19
reaching [1] 20/22                       RUSSELL [2] 1/12 2/10                        spectator [1] 3/2
read [2] 5/1 5/5                         RYAN [13] 1/15 1/15 2/7 2/7 2/9 3/23         spend [1] 23/16
ready [1] 26/6                            17/16 21/7 21/8 21/19 21/22 23/2 25/23      stand [2] 9/5 10/13
real [3] 12/2 17/21 27/1                                                              start [1] 6/7
really [10] 4/25 5/10 6/23 9/11 9/15     S                                            state [1] 6/6
 18/12 18/22 19/13 20/6 22/10            safest [1] 23/12                             stated [1] 14/1
reason [1] 16/13                         safety [2] 10/8 22/12                        STATES [2] 1/1 1/10
reasonable [1] 13/20                     said [5] 9/17 10/12 16/12 19/3 19/3          staying [1] 26/24
reasonably [2] 14/1 22/7                 same [4] 3/15 4/9 21/13 23/9                 stays [1] 26/12
reasons [2] 9/14 23/4                    sample [2] 12/14 12/23                       STENOTYPE [1] 1/24
received [1] 25/12                       say [9] 4/16 10/16 10/20 16/11 18/10         step [5] 6/12 6/14 7/3 7/20 9/7
recognize [1] 6/3                         18/12 19/15 20/16 20/18                     steps [3] 6/25 7/15 8/3
record [4] 2/5 19/10 26/8 27/12          saying [2] 23/13 23/16                       still [9] 2/17 13/9 14/20 20/24 25/5 25/9
recorded [2] 2/4 3/9                     schedule [3] 4/10 7/11 15/20                  25/11 26/4 26/19
recording [1] 3/8                        scheduling [10] 7/4 7/7 8/14 8/15 9/18       stop [1] 11/6
reduce [1] 3/19                           10/18 15/6 15/6 16/3 16/25                  straining [1] 10/9
regard [4] 6/7 6/21 11/22 12/15          science [1] 14/11                            stream [1] 22/22
regarding [4] 4/4 5/22 11/17 22/15       scope [8] 8/20 8/23 9/4 9/16 12/13           stretches [1] 10/6
regards [1] 19/2                          19/12 19/13 21/9                            stuff [1] 14/25
regular [1] 16/3                         screen [1] 8/12                              submissions [2] 5/5 5/15
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 34 of 35

                                                                                                                           34


                                          thousand [2] 21/14 21/14                   violation [1] 3/9
S                                         three [2] 13/25 15/1                       virtual [2] 22/12 22/15
submit [3] 4/12 4/19 14/23                through [5] 3/12 8/4 11/13 16/2 17/1       virtually [1] 25/18
submitted [2] 2/16 4/7                    tight [4] 9/21 10/19 11/6 26/17
such [1] 13/8                             time [12] 4/9 4/24 5/21 9/21 9/23 9/23     W
suggest [2] 10/15 25/13                    10/5 11/5 23/23 25/7 26/17 27/4           want [10] 5/3 6/21 7/10 7/18 8/11 8/11
suggesting [1] 10/16                      timeline [1] 10/19                         8/19 22/22 25/14 26/8
suggestion [1] 10/22                      times [3] 16/21 23/12 23/21                wanted [2] 2/17 9/18
Suite [2] 1/16 1/20                       tinkering [1] 17/25                        was [24] 4/11 5/10 5/12 5/12 9/11 10/10
summary [2] 6/15 7/9                      today [1] 11/6                             10/21 10/22 11/11 11/16 11/20 12/6
support [4] 4/12 4/21 10/25 11/20         together [1] 15/8                          13/1 13/13 15/2 15/7 15/14 15/17 19/3
supposed [1] 8/21                         told [1] 12/21                             19/4 19/6 19/7 19/8 19/13
sure [8] 5/11 7/20 8/20 10/7 10/24 11/9 too [1] 14/3                                 Washington [2] 1/13 1/17
 18/7 23/25                               took [1] 5/20                              wasn't [2] 7/4 9/15
surgical [3] 15/22 16/18 17/8             tool [1] 16/15                             water [1] 16/24
surgically [1] 15/8                       top [3] 18/14 18/20 21/20                  waterfront [2] 16/17 22/2
                                          topic [1] 18/13                            way [11] 4/21 5/23 9/5 10/17 19/22 20/8
T                                         toward [4] 6/2 7/6 14/4 14/15              22/11 22/15 23/8 23/12 24/17
table [1] 11/7                            towards [1] 10/14                          Wayne [1] 1/20
tabled [1] 8/12                           track [1] 19/5                             we [73]
take [2] 4/22 21/9                        traditional [5] 6/14 7/4 7/7 8/15 15/20    we'll [8] 2/20 6/25 11/3 16/2 18/22 25/17
taken [1] 12/18                           transcribed [1] 3/4                        25/18 26/21
taking [1] 16/24                          transcript [2] 1/9 27/12                   we're [14] 4/4 5/3 6/17 6/18 7/20 11/5
talk [5] 3/20 7/10 14/7 18/22 27/3        TRANSCRIPTION [1] 1/24                     12/19 21/12 21/19 22/25 24/14 24/16
talking [2] 22/25 25/6                    trial [1] 6/16                             25/1 25/20
technological [1] 25/2                    TRO [7] 6/13 6/22 8/22 10/20 16/2 25/8     we've [6] 13/15 13/15 17/17 18/23 25/12
technology [1] 24/11                       25/8                                      26/3
telephone [2] 1/9 27/6                    TRO-related [1] 25/8                       Web [1] 22/8
tell [4] 4/5 12/2 22/7 22/14              try [3] 11/5 18/15 24/1                    weeds [1] 26/23
template [2] 20/2 20/2                    trying [6] 6/12 6/17 7/20 10/9 17/17       weeks [1] 17/18
Temporary [1] 5/8                          18/11                                     well [11] 5/11 5/18 6/19 8/25 10/15
terminating [1] 11/1                      Tuesday [1] 1/7                            13/18 13/19 18/19 19/24 20/14 26/11
terms [4] 7/6 16/8 19/8 22/3              turn [3] 6/6 8/17 22/13                    were [7] 3/2 3/11 3/13 7/19 10/9 12/1
tested [1] 13/11                          two [6] 17/18 19/20 20/4 23/7 26/14        19/20
than [2] 8/14 11/2                         26/19                                     what [24] 4/4 5/1 5/5 5/5 5/10 5/11 5/14
Thank [7] 2/19 2/22 8/19 17/10 17/12      type [2] 6/13 10/9                         5/18 5/18 6/18 6/25 9/17 9/25 10/12
 24/3 27/4                                                                           11/13 14/17 14/20 15/10 18/2 18/7 21/1
that [181]                                U                                          22/14 24/24 26/17
that's [22] 6/3 6/19 7/1 7/17 9/7 11/22   unclear [1] 10/21                          what's [2] 16/7 17/22
 12/11 12/11 13/18 14/14 15/19 17/3       uncontrolled [2] 14/11 14/12               whatever [2] 20/2 20/21
 17/14 18/11 18/19 21/15 22/20 22/23      under [3] 15/19 16/7 23/9                  whatnot [1] 25/1
 23/6 23/12 24/8 26/5                     understand [9] 5/10 6/12 10/7 10/12        when [10] 8/2 8/12 9/10 12/1 12/7 14/19
their [5] 11/18 11/20 11/21 14/7 23/25     14/5 16/16 17/10 21/2 24/20               15/2 18/13 19/2 19/6
them [4] 10/9 11/17 12/21 13/7            understanding [3] 12/17 18/5 20/12         where [2] 14/2 17/19
then [11] 5/18 6/24 7/8 16/15 18/8 18/21 understood [1] 5/11                         whether [14] 4/15 8/22 9/9 12/14 14/21
 21/3 24/5 25/16 25/19 25/20              Unfortunately [1] 18/4                     19/23 20/4 20/16 20/19 20/21 21/13
there [27] 2/20 3/7 4/11 5/2 5/24 7/4 8/8 UNITED [2] 1/1 1/10                        22/2 23/11 24/25
 9/14 10/8 11/2 11/4 11/20 12/9 16/5      unless [2] 3/13 10/17                      which [11] 3/17 4/5 4/18 9/11 11/3 15/3
 17/24 17/25 18/8 19/4 19/8 20/1 20/12 unquote [1] 4/16                              20/3 20/7 21/15 21/24 25/4
 20/14 23/4 23/10 24/7 24/25 25/13        unreasonable [2] 15/3 26/25                while [2] 14/2 22/7
there's [7] 4/15 6/3 11/6 14/21 17/15     until [1] 5/16                             who [11] 3/1 3/4 3/15 3/18 3/21 10/7
 23/3 26/4                                up [13] 4/4 4/10 5/16 5/16 9/19 13/18      13/10 13/11 14/10 14/24 19/22
these [2] 23/12 23/21                      17/17 19/7 21/18 23/17 24/12 26/3         whole [1] 18/16
they [5] 3/13 10/8 11/21 16/20 22/22       26/23                                     why [8] 9/14 18/20 19/25 20/5 20/24
they're [3] 16/20 16/20 22/8              updated [1] 13/10                          22/10 22/23 23/20
things [5] 9/24 13/12 14/7 20/9 26/11     urge [1] 14/4                              wide [2] 8/6 19/18
think [27] 4/3 4/24 6/10 6/10 6/17 6/19 us [12] 3/2 3/4 3/5 3/20 6/11 7/21 9/17      will [29]
 7/17 7/18 7/21 7/22 8/4 8/20 9/13 13/24 11/13 15/21 17/20 22/20 22/21               WILLIAM [1] 1/22
 15/13 15/17 15/21 16/1 18/4 19/6 20/17 using [2] 16/14 24/22                        WILLIAMS [7] 1/11 2/6 3/22 12/15 12/25
 21/21 22/20 23/4 25/11 26/1 26/2                                                    15/11 15/12
thinking [5] 9/16 9/16 16/23 16/23 26/14 V                                           willing [1] 24/21
this [52]                                 versus [1] 2/3                             willingness [1] 13/12
those [7] 2/20 5/15 11/19 13/10 14/17     very [9] 7/18 7/21 8/23 9/23 17/10 17/25   Wilmer [1] 1/12
 14/22 26/19                               19/24 22/4 27/4                           wish [10] 4/22 7/11 8/14 9/3 11/4 14/15
though [1] 13/23                          view [2] 19/17 19/18                       23/11 25/5 25/6 26/20
thought [2] 9/21 9/22                     vigorously [1] 20/25                       wished [1] 4/12
         Case 8:20-cv-01028-PX Document 116 Filed 06/25/20 Page 35 of 35

                                                                           35



W
within [3] 11/15 11/21 16/13
witness [5] 9/2 10/12 10/21 23/5 23/10
witnesses [1] 4/23
won't [1] 18/22
wonder [1] 17/18
words [2] 16/10 20/23
work [5] 7/6 14/4 15/7 24/21 25/16
worked [1] 4/9
working [5] 14/15 14/20 16/20 17/9 27/1
world [1] 14/18
would [33]
wouldn't [1] 22/10
written [2] 11/23 11/25
wrong [1] 19/17
X
XINIS [1] 1/9
Y
Yes [11] 2/12 7/17 9/13 12/16 15/12
 17/3 17/10 20/11 21/22 23/2 24/24
yet [3] 6/24 14/14 19/9
yield [2] 18/4 25/22
you [128]
you'll [2] 6/20 24/9
you're [8] 11/23 14/25 16/22 16/23
 16/23 20/6 23/7 23/13
you've [4] 4/21 9/1 9/6 22/2
your [53]
Your Honor [16] 2/6 2/8 4/1 6/9 8/1 8/24
 12/7 17/11 17/15 19/1 21/2 21/7 22/17
 24/14 25/11 25/25
yourselves [1] 2/5
